DETAILED ACTION
This office action is in response to application 16/225,204, filed on 12/19/2018.
Claims 1-9 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim recites “said method steps”. It is unclear which particular steps “said” method steps refers to. The claim is therefore unclear.
Regarding claim 3, the claim recites “wherein the method is carried out iteratively”. Claim 3 is dependent upon claim 2, which itself is dependent upon claim 1. It is therefore unclear which method claim 3 refers to.
Regarding claim 7, the claim recites “execute the determining, transmitting and receiving acts for the further map objects to be updated”. Examiner notes neither claim 6 nor 7 
Regarding claim 8, the claim is rejected due to its dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of changing a map object, incrementing a number, and storing a record, all of which can be performed in the human mind. This judicial exception is not integrated into a practical application because the claim does not include additional steps that perform a practical action or obtain a practical result; rather, the claim consists only of the steps of changing an object, incrementing a number, and storing a record. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of the judicial exception are the only steps recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 20150066366), hereinafter Pang.

	Regarding claim 1, ------------in multiple combinable embodiments, Pang teaches a method for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects (see at least Pang P. [0071]: “Map data 100 may be divided into at least two portions, which may be referred to as map portions or packets, indicated generally or collectively as 102 and individually as 102A-N. The division into portions may occur by various schemes. For example, each portion 102A-N may correspond to an area or a geographic division of the territory represented by map data 100, such as a state, region, or city. FIG. 5 shows an illustrative example where the territory is a portion of a nation (the western United States) and the divisions are area units (certain states). In another scheme, each portion 102A-N may correspond to a natural feature of the mapped territory. In map data 100 representing a series of lakes, for instance, a portion 102A-N may be assigned to each lake, independent of its area affiliation. In another scheme, each portion 102A-N may correspond to a mathematical, cartographical, or arbitrary division or subdivision. Data 100 may be divided into a coordinate grid such as longitude and latitude, for example, with portions 102A-N identified by coordinates. Data 100 may be divided into portions 102 by more than one scheme.”), wherein an object identifier and a version number are assigned to each map object (see at least Pang P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.”), the method comprising the steps of:
determining a first map object to be updated (see at least Pang P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.”);
transmitting a request data record for updating the first map object from the vehicle to a central computer (see at least Pang P. [0081]: “Request for transmission 112 may be a signal conducted by network 66 encoding an automatic or a user-generated request for one or more specified portions 102. Controls 88 of navigation unit 82 or client 70 may provide a means for specifying one or more portions 102 of interest and for initiating request 112. For example, if a user plans to travel to the territory represented by portion 102A (the State of Oregon, in the example of FIG. 5), then unit 82 may provide a means for specifying portion 102A and for sending request 112 to server 64. Request 112 may contain additional data such as a unique identifier associated with unit 82 and the version number of portion 102A stored in unit 82.”), wherein the request data record comprises the object (see at least Pang P. [0068]: “Data 100 may include one or more labels for any mapped item and may include metadata such as version numbers documenting data 100. Examples of maps include, without limitation, road maps, trail maps, railroad maps, nautical charts, aeronautical charts, and/or topographic maps.”; P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.”);
determining an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number (see at least Pang P. [0077]: “The local copy of map data 100 and/or any portion 102 stored by a navigation unit 82 may become out of date with respect to the master copy stored on server 64. To maintain its utility, unit 82 may benefit from obtaining an updated version of data 100 or one or more portions 102. To supply updates, server 64 may transfer an updated copy to unit 82, for example, in response to a request issued by unit 82 or by client 70.”);
determining further map objects changed during the change operation (see at least Pang Figs 6-7, multiple update portions #102A-N; P. [0073]: “Each portion 102 may be viewed as a map of a portion of the larger territory represented by map data 100. Each portion 102 may be subdivided into second-level portions, and the second-level portions may be subdivided into third-level portions, and so on, up to an indefinite number of levels.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.”; P. [0092]: “Processing may further include obtaining from request 112 a list of one or more map portions 102 being requested and/or the version numbers of the copies stored in unit 82 (either from the version numbers transmitted in the request 112 or from version numbers stored in the account data for the associated account).”);
compiling an update data record comprising: (i) a current version of the first map object, (ii) the version number of the current version of the first map object, and (iii) the respective object identifier and the respective version number of the further map objects (see at least Pang Figs. 6-7, update portions #102A-102N; P. [0079]: “Reducing the volume of data being transmitted and/or controlling the timing of the transmission may improve convenience and/or economy when using navigation system 60. Transmitting only portions of map data 100, for example, by allowing the user to select and request specific portions 102 to be updated, may reduce the volume of data to be transmitted, improve the timing of the transmission, or both.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64. If the version number of the copy stored in unit 82 equals the version number of the master copy on server 64, then unit 82 already has the current version of the requested portion. Server 64 accordingly may transmit an indication that no update is available to unit 82, which may then display an appropriate informative message. If the version of unit 82 predates that of server 64, then server 64 may transmit to unit 82 an indication of available update. Unit 82 may then display an appropriate message, for example, to allow the user to request the available update or cancel the transaction.”);
transmitting the update data record from the central computer to the vehicle (see at least Pang P. [0097]: “Transmitting 210 the first pre-selected map portion 102 to the vehicle navigation system may include obtaining or generating the requested map portion 102 (including metadata such as its version number).”; P. [0099]: “In an embodiment, requested portion 118 may include a unique identifier associated with telematics unit 80 and/or navigation unit 82. In this way, telematics unit 80 and/or navigation unit 82 may be able to identify that the requested portion 118 is intended to be received by unit 80 and/or unit 82 and may therefore accept receipt of portion 118. For example, if the requested portion 118 is sent over a mobile communications network (e.g., 3G or 4G), then the unique identifier may allow for portion 118 to be identified by unit 80 and/or 82 as the intended recipient of portion 118.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine and modify the various embodiments of Pang as would be obvious to one of ordinary skill in the art in order to allow for obvious improvements to the art as would be rendered by the disclosure of Pang (Pang P. [0114] and [0116]).

	Regarding claim 2, Pang teaches the method of claim 1.
	Pang further teaches further comprising the steps of:
comparing those version numbers of the further map objects which are contained in the update data record with the version numbers of the further map objects contained in the digital map stored in the vehicle (see at least Pang P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.”);
determining the further map objects to be updated (see at least Pang P. [0071] as cited with regard to claim 1 in the context of P. [0082] as cited above); and
carrying out said method steps for the further map objects to be updated (see citations regarding claim 1).

Regarding claim 3, Pang teaches the method of claim 2.
Pang further renders obvious wherein the method is carried out iteratively until no further map objects to be updated have been determined (see at least Pang P. [0071]: “Map data 100 may be divided into at least two portions, which may be referred to as map portions or packets, indicated generally or collectively as 102 and individually as 102A-N. The division into portions may occur by various schemes. For example, each portion 102A-N may correspond to an area or a geographic division of the territory represented by map data 100, such as a state, region, or city. FIG. 5 shows an illustrative example where the territory is a portion of a nation (the western United States) and the divisions are area units (certain states). In another scheme, each portion 102A-N may correspond to a natural feature of the mapped territory. In map data 100 representing a series of lakes, for instance, a portion 102A-N may be assigned to each lake, independent of its area affiliation. In another scheme, each portion 102A-N may correspond to a mathematical, cartographical, or arbitrary division or subdivision. Data 100 may be divided into a coordinate grid such as longitude and latitude, for example, with portions 102A-N identified by coordinates. Data 100 may be divided into portions 102 by more than one scheme.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.” *Examiner notes that performing steps a method for updating multiple separate map portions is exemplary of performing a method iteratively, and that iteratively performing a method is common and well known in the art.).

	Regarding claim 4, Pang teaches the method of claim 1.

(i) in a predetermined radius around a location of the vehicle, and/or
(ii) along a route from a location of the vehicle to a destination (see at least Pang P. [0111]: “For example, positioning subsystem 68 may dynamically track the location of vehicle 62 while in motion, allowing unit 82 to send a request for transmission 112 for each map portion associated with each new region being traversed. In an embodiment, software running on server 62, unit 82, or both may attempt to project or predict the route being traversed and may generate requests 112 for portions for one or more predicted regions prior to crossing into the predicted regions.”), and/or
(iii) within a corridor of a predetermined width around a route from a location of the vehicle to a destination.

	Regarding claim 5, in multiple combinable embodiments, Pang teaches a method for carrying out an operation for changing a digital map stored in a central database, wherein the digital map comprises a multiplicity of map objects (see at least Pang P. [0071]: “Map data 100 may be divided into at least two portions, which may be referred to as map portions or packets, indicated generally or collectively as 102 and individually as 102A-N. The division into portions may occur by various schemes. For example, each portion 102A-N may correspond to an area or a geographic division of the territory represented by map data 100, such as a state, region, or city. FIG. 5 shows an illustrative example where the territory is a portion of a nation (the western United States) and the divisions are area units (certain states). In another scheme, each portion 102A-N may correspond to a natural feature of the mapped territory. In map data 100 representing a series of lakes, for instance, a portion 102A-N may be assigned to each lake, independent of its area affiliation. In another scheme, each portion 102A-N may correspond to a mathematical, cartographical, or arbitrary division or subdivision. Data 100 may be divided into a coordinate grid such as longitude and latitude, for example, with portions 102A-N identified by coordinates. Data 100 may be divided into portions 102 by more than one scheme.”), wherein an object identifier and a version number are assigned to each map object (see at least Pang P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.”), the method comprising steps of:
changing at least one map object (see at least Pang P. [0077]: “The local copy of map data 100 and/or any portion 102 stored by a navigation unit 82 may become out of date with respect to the master copy stored on server 64. To maintain its utility, unit 82 may benefit from obtaining an updated version of data 100 or one or more portions 102. To supply updates, server 64 may transfer an updated copy to unit 82, for example, in response to a request issued by unit 82 or by client 70.”);
incrementing the version number of the at least one changed map object (see at least Pang P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.” *Examiner notes incrementing a version number upon determining an update to an object tracked by the version number is ordinary and well known in the art.);
storing a change operation data record comprising: (i) the object identifier of the at least one changed map object, (ii) the version number of the at least one changed map object which was valid before the change operation and/or has been incremented, and (iii) an identifier of the change operation  (see at least Pang Figs. 6-7, update portions #102A-102N; P. [0079]: “Reducing the volume of data being transmitted and/or controlling the timing of the transmission may improve convenience and/or economy when using navigation system 60. Transmitting only portions of map data 100, for example, by allowing the user to select and request specific portions 102 to be updated, may reduce the volume of data to be transmitted, improve the timing of the transmission, or both.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64. If the version number of the copy stored in unit 82 equals the version number of the master copy on server 64, then unit 82 already has the current version of the requested portion. Server 64 accordingly may transmit an indication that no update is available to unit 82, which may then display an appropriate informative message. If the version of unit 82 predates that of server 64, then server 64 may transmit to unit 82 an indication of available update. Unit 82 may then display an appropriate message, for example, to allow the user to request the available update or cancel the transaction.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine and modify the various embodiments of Pang as would be obvious to one of ordinary skill in the art in order to allow for obvious improvements to the art as would be rendered by the disclosure of Pang (Pang P. [0114] and [0116]).

	Regarding claim 6, in multiple combinable embodiments, Pang teaches a vehicle (see at least Pang Fig. 3, #62), comprising:
a control device for updating a digital map stored in a vehicle, wherein the digital map comprises a multiplicity of map objects (see at least Pang P. [0071]: “Map data 100 may be divided into at least two portions, which may be referred to as map portions or packets, indicated generally or collectively as 102 and individually as 102A-N. The division into portions may occur by various schemes. For example, each portion 102A-N may correspond to an area or a geographic division of the territory represented by map data 100, such as a state, region, or city. FIG. 5 shows an illustrative example where the territory is a portion of a nation (the western United States) and the divisions are area units (certain states). In another scheme, each portion 102A-N may correspond to a natural feature of the mapped territory. In map data 100 representing a series of lakes, for instance, a portion 102A-N may be assigned to each lake, independent of its area affiliation. In another scheme, each portion 102A-N may correspond to a mathematical, cartographical, or arbitrary division or subdivision. Data 100 may be divided into a coordinate grid such as longitude and latitude, for example, with portions 102A-N identified by coordinates. Data 100 may be divided into portions 102 by more than one scheme.”), wherein an object identifier and a version number are assigned to each map object (see at least Pang P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.”), wherein the control device is operatively configured to execute a program to:
determine a first map object to be updated (see at least Pang Figs 6-7, multiple update portions #102A-N; P. [0073]: “Each portion 102 may be viewed as a map of a portion of the larger territory represented by map data 100. Each portion 102 may be subdivided into second-level portions, and the second-level portions may be subdivided into third-level portions, and so on, up to an indefinite number of levels.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.”; P. [0092]: “Processing may further include obtaining from request 112 a list of one or more map portions 102 being requested and/or the version numbers of the copies stored in unit 82 (either from the version numbers transmitted in the request 112 or from version numbers stored in the account data for the associated account).”);
transmit a request data record for updating the first map object from the vehicle to a central computer (see at least Pang P. [0081]: “Request for transmission 112 may be a signal conducted by network 66 encoding an automatic or a user-generated request for one or more specified portions 102. Controls 88 of navigation unit 82 or client 70 may provide a means for specifying one or more portions 102 of interest and for initiating request 112. For example, if a user plans to travel to the territory represented by portion 102A (the State of Oregon, in the example of FIG. 5), then unit 82 may provide a means for specifying portion 102A and for sending request 112 to server 64. Request 112 may contain additional data such as a unique identifier associated with unit 82 and the version number of portion 102A stored in unit 82.”), wherein the request data record comprises the object identifier and the version number of the first map object (see at least Pang P. [0068]: “Data 100 may include one or more labels for any mapped item and may include metadata such as version numbers documenting data 100. Examples of maps include, without limitation, road maps, trail maps, railroad maps, nautical charts, aeronautical charts, and/or topographic maps.”; P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.”); and
receive an update data record from the central computer to the vehicle, wherein the update data record comprises: (i) a current version number of the first map object, (ii) a version number of the current version of the first map object, and (iii) a respective object identifier and a respective version number of further map objects (see at least Pang Figs. 6-7, update portions #102A-102N; P. [0079]: “Reducing the volume of data being transmitted and/or controlling the timing of the transmission may improve convenience and/or economy when using navigation system 60. Transmitting only portions of map data 100, for example, by allowing the user to select and request specific portions 102 to be updated, may reduce the volume of data to be transmitted, improve the timing of the transmission, or both.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64. If the version number of the copy stored in unit 82 equals the version number of the master copy on server 64, then unit 82 already has the current version of the requested portion. Server 64 accordingly may transmit an indication that no update is available to unit 82, which may then display an appropriate informative message. If the version of unit 82 predates that of server 64, then server 64 may transmit to unit 82 an indication of available update. Unit 82 may then display an appropriate message, for example, to allow the user to request the available update or cancel the transaction.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine and modify the various embodiments of Pang as would be obvious to one of ordinary skill in the art in order to allow for obvious improvements to the art as would be rendered by the disclosure of Pang (Pang P. [0114] and [0116]).

Regarding claim 7, Pang teaches the vehicle of claim 6.
Pang further teaches wherein the control device further executes the program to:
compare those version numbers of the further map objects which are contained in the update data record with the version numbers of the further map objects contained in the digital map stored in the vehicle (see at least Pang P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.”);
determine the further map objects to be updated (see at least Pang P. [0071] as cited with regard to claim 1 in the context of P. [0082] as cited above); and
execute the determining, transmitting and receiving acts for the further map objects to be updated (see citations regarding claim 6).

Regarding claim 8, Pang teaches the vehicle of claim 7.
Pang further teaches wherein the control device executes the program iteratively until no further map objects to be updated have been determined (see at least Pang P. [0071]: “Map data 100 may be divided into at least two portions, which may be referred to as map portions or packets, indicated generally or collectively as 102 and individually as 102A-N. The division into portions may occur by various schemes. For example, each portion 102A-N may correspond to an area or a geographic division of the territory represented by map data 100, such as a state, region, or city. FIG. 5 shows an illustrative example where the territory is a portion of a nation (the western United States) and the divisions are area units (certain states). In another scheme, each portion 102A-N may correspond to a natural feature of the mapped territory. In map data 100 representing a series of lakes, for instance, a portion 102A-N may be assigned to each lake, independent of its area affiliation. In another scheme, each portion 102A-N may correspond to a mathematical, cartographical, or arbitrary division or subdivision. Data 100 may be divided into a coordinate grid such as longitude and latitude, for example, with portions 102A-N identified by coordinates. Data 100 may be divided into portions 102 by more than one scheme.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.” *Examiner notes that performing steps a method for updating multiple separate map portions is exemplary of performing a method iteratively, and that iteratively performing a method is common and well known in the art.).

Regarding claim 9, Pang teaches in multiple combinable embodiments a central computer for updating a digital map stored in a vehicle (see at least Pang Fig. 1, #14 and #16), wherein the digital map comprises a multiplicity of map objects (see at least Pang P. [0071]: “Map data 100 may be divided into at least two portions, which may be referred to as map portions or packets, indicated generally or collectively as 102 and individually as 102A-N. The division into portions may occur by various schemes. For example, each portion 102A-N may correspond to an area or a geographic division of the territory represented by map data 100, such as a state, region, or city. FIG. 5 shows an illustrative example where the territory is a portion of a nation (the western United States) and the divisions are area units (certain states). In another scheme, each portion 102A-N may correspond to a natural feature of the mapped territory. In map data 100 representing a series of lakes, for instance, a portion 102A-N may be assigned to each lake, independent of its area affiliation. In another scheme, each portion 102A-N may correspond to a mathematical, cartographical, or arbitrary division or subdivision. Data 100 may be divided into a coordinate grid such as longitude and latitude, for example, with portions 102A-N identified by coordinates. Data 100 may be divided into portions 102 by more than one scheme.”), and further wherein an object identifier and a version number are assigned to each map object (see at least Pang P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.”), the central computer comprising:
a processor (see at least Pang Fig. 2, #34) configured to execute a program to:
receive a request data record for updating a first map object from the vehicle to be updated (see at least Pang P. [0081]: “Request for transmission 112 may be a signal conducted by network 66 encoding an automatic or a user-generated request for one or more specified portions 102. Controls 88 of navigation unit 82 or client 70 may provide a means for specifying one or more portions 102 of interest and for initiating request 112. For example, if a user plans to travel to the territory represented by portion 102A (the State of Oregon, in the example of FIG. 5), then unit 82 may provide a means for specifying portion 102A and for sending request 112 to server 64. Request 112 may contain additional data such as a unique identifier associated with unit 82 and the version number of portion 102A stored in unit 82.”), wherein the request data record comprises the object identifier and the version number of the first map object (see at least Pang P. [0068]: “Data 100 may include one or more labels for any mapped item and may include metadata such as version numbers documenting data 100. Examples of maps include, without limitation, road maps, trail maps, railroad maps, nautical charts, aeronautical charts, and/or topographic maps.”; P. [0070]: “Telematics server 64 may store the current, master version of map data 100. Revisions of data 100 may be published by updating the master copy of data 100 on server 64. To keep track of revisions, each revision of data 100 may be assigned a unique identifier or version number, and server 64 may maintain records of these identifiers.”);
determine an operation for changing the first map object in comparison with that version of the first map object which is identified by the transmitted version number (see at least Pang P. [0077]: “The local copy of map data 100 and/or any portion 102 stored by a navigation unit 82 may become out of date with respect to the master copy stored on server 64. To maintain its utility, unit 82 may benefit from obtaining an updated version of data 100 or one or more portions 102. To supply updates, server 64 may transfer an updated copy to unit 82, for example, in response to a request issued by unit 82 or by client 70.”);
determine further map objects changed during the change operation (see at least Pang Figs 6-7, multiple update portions #102A-N; P. [0073]: “Each portion 102 may be viewed as a map of a portion of the larger territory represented by map data 100. Each portion 102 may be subdivided into second-level portions, and the second-level portions may be subdivided into third-level portions, and so on, up to an indefinite number of levels.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64.”; P. [0092]: “Processing may further include obtaining from request 112 a list of one or more map portions 102 being requested and/or the version numbers of the copies stored in unit 82 (either from the version numbers transmitted in the request 112 or from version numbers stored in the account data for the associated account).”);
compile an update data record comprising: (i) a current version of a first map object, (ii) the version number of the current version of the first map object, and (iii) the respective object identifier and the respective version number of further map objects (see at least Pang Figs. 6-7, update portions #102A-102N; P. [0079]: “Reducing the volume of data being transmitted and/or controlling the timing of the transmission may improve convenience and/or economy when using navigation system 60. Transmitting only portions of map data 100, for example, by allowing the user to select and request specific portions 102 to be updated, may reduce the volume of data to be transmitted, improve the timing of the transmission, or both.”; P. [0082]: “On receipt of transmission 112, server 64 may determine whether unit 82 has a current version of the requested portion, for example, by comparing the version number of the portion 102 stored on unit 82 (or recorded in the account data documenting the status of unit 82) with the version number of the master copy stored on server 64. If the version number of the copy stored in unit 82 equals the version number of the master copy on server 64, then unit 82 already has the current version of the requested portion. Server 64 accordingly may transmit an indication that no update is available to unit 82, which may then display an appropriate informative message. If the version of unit 82 predates that of server 64, then server 64 may transmit to unit 82 an indication of available update. Unit 82 may then display an appropriate message, for example, to allow the user to request the available update or cancel the transaction.”);
transmit the update data record to the vehicle (see at least Pang P. [0097]: “Transmitting 210 the first pre-selected map portion 102 to the vehicle navigation system may include obtaining or generating the requested map portion 102 (including metadata such as its version number).”; P. [0099]: “In an embodiment, requested portion 118 may include a unique identifier associated with telematics unit 80 and/or navigation unit 82. In this way, telematics unit 80 and/or navigation unit 82 may be able to identify that the requested portion 118 is intended to be received by unit 80 and/or unit 82 and may therefore accept receipt of portion 118. For example, if the requested portion 118 is sent over a mobile communications network (e.g., 3G or 4G), then the unique identifier may allow for portion 118 to be identified by unit 80 and/or 82 as the intended recipient of portion 118.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine and modify the various embodiments of Pang as would be obvious to one of ordinary skill in the art in order to allow for obvious improvements to the art as would be rendered by the disclosure of Pang (Pang P. [0114] and [0116]).

Conclusion
Tomobe (US 20110106431) discloses a navigation device receives a differential map data from a map delivery server via a communication line. The map delivery server checks whether there is a new intersection on a navigation route searched by the navigation device after updating a map data. The navigation device acquires a differential map data containing the intersection from the map delivery server. Then, an update map data selection section determines whether the intersection can be updated in time. An update order determination section updates the differential map data which can be updated in time in ascending order of time required to reach the intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662